Citation Nr: 1729708	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine (back disability). 

2. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

3. Entitlement to an evaluation in excess of 10 percent for DDD of the cervical spine.

4. Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis with calcaneal spurs and mild osteoarthritis.

5. Entitlement to an initial evaluation in excess of 30 percent for headaches, to include tension headaches, migraine headaches, mixed syndrome headaches, cluster headaches, and sinus headaches. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2004 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The October 2004 rating decision is not of record. In December 2011, the Veteran's file was lost in transit. In response, the RO rebuilt the Veteran's claims file. The RO was not able to locate the October 2004 rating decision. In July 2016, the Veteran was informed of this in writing and given the opportunity to submit additional evidence. In August 2016, the Veteran's representative submitted a waiver of the 30 day waiting period indicating the Veteran had no additional evidence to submit. 

The March 2015 rating decision awarded service connection for headaches with an evaluation of 30 percent. In March 2016, the Veteran submitted a timely notice of disagreement (NOD) with this rating. A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision. 38 C.F.R. § 19.26 (2016). To date, no SOC has been issued regarding the issue of service connection for headaches. As the March 2016 NOD placed the issue in appellate status, this matter must be remanded to the agency of original jurisdiction (AOJ) for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In May 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ). A transcript of the hearing is associated with the Veteran's claims file.  

In October 2010 and January 2016, the case was remanded for additional development and to satisfy notice requirements.  

In an April 2017 letter, the Veteran was advised that the VLJ who conducted the May 2010 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ. 38 U.S.C.A. § 7107(c) (West 2014), 38 C.F.R. § 20.707 (2016). The letter stated if the Veteran or his representative did not respond within 30 days, the Board would assume the Veteran did not want another hearing and wanted the Board to make a decision on the appellate record, which includes the May 2010 hearing transcript. Neither the Veteran nor his representative responded to the letter. As such, the Board will make a decision on the appellate record as is. 

The issues of entitlement to an evaluation in excess of 10 percent for DJD of the left knee, entitlement to an evaluation in excess of 10 percent for DDD of the cervical spine, entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis with calcaneal spurs and mild osteoarthritis, and entitlement to an evaluation in excess of 30 percent for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Throughout the appeal period, the Veteran's back disability has been manifested by symptoms akin to painful motion and forward flexion between 30 degrees and 60 degrees, but not forward flexion of 30 degrees or less, ankylosis, or intervertebral disc syndrome with physician prescribed bed rest.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As noted in the Introduction, the Veteran's claims file was lost in transit and has been rebuilt.  Pursuant to the Board's January 2016 remand instructions, the Veteran was provided notice of this in July 2016 and afforded the opportunity to submit any records within his possession.  He did not respond to this letter, and in August 2016, his representative indicated the Veteran had no additional evidence to submit.  Neither the Veteran nor his representative has otherwise alleged that he was not properly notified of the evidence or information needed to substantiate a claim for an increased evaluation; therefore, the duty to notify has been satisfied. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's relevant postservice treatment records have been obtained and are a part of the claims file. The Veteran was also provided with multiple VA examinations. The Board finds that these examinations were based on in-person examinations, histories elicited from the Veteran, and adequately describe his conditions; therefore, they are thorough and adequate and provide sound bases upon which to base a decision with regard to the Veteran's claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's back disability is currently evaluated at 10 percent under DC 5242. The Veteran contends he is entitled to a higher rating.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2016).

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Schedule provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 38 C.F.R. § 4.71a.

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25; 38 C.F.R. 
§ 4.71a, DC 5243 (2016). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's back disability meets the criteria for a 20 percent rating, but no greater. 

In August 2004, a VA examination reported forward flexion to 72 degrees, extension to 26 degrees, left lateral flexion to 26 degrees, right lateral flexion to 28 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees. The combined range of motion was 232 degrees. The examiner opined range of motion affected by pain was within 5 to 10 percent. Paraspinal spasm was noted. The examiner observed normal gait. There was no ankylosis. The Veteran experienced tightness and pain with repetitive motion. 

In December 2006, a VA examination reported forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees. The combined range of motion was 220 degrees. The Veteran reported increased pain from 0 to 60 degrees forward flexion and pain throughout the full range of extension. The examiner reported the Veteran lost an additional 10 degrees of forward flexion during repetitive testing due to pain. The objective evidence of painful motion also included palpatory tenderness, mild muscle spasm, and guarding of the thoracolumbar spine. The muscle spasm and guarding was not severe enough to result in a significant change in postural pattern or cause an abnormal spinal contour; however, a slightly antalgic gait was observed. 

In May 2010 hearing testimony before the Board, the Veteran reported daily back pain with popping and clicking. He reported difficulty sleeping. 

In June 2013, VA examination reported forward flexion to 90 degrees with pain starting at 60 degrees, and extension to 20 degrees with pain starting at 15 degrees. The examiner reported no reduction in range of motion after repetitive use testing. Guarding and muscle spasm was present, but did not result in abnormal gait or spinal contour. The examiner opined the Veteran's low back condition with pain could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time. He opined repetitive use would likely decrease the Veteran's range of motion by an additional 5 to 10 degrees of flexion. There was pain on movement.  

In an October 2013 statement, the Veteran reported daily back pain, inability to bend or twist without severe pain, muscle cramps, and trouble sleeping. He reported the temperature and weather resulted in a worsening of his condition. 

Based on the foregoing, the Board finds a higher rating of 20 percent, but no greater, is warranted for the Veteran's back disability. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine between 30 and 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Although forward flexion on examination has been greater than 60 degrees, when considering functional loss due to pain, repetitive use, and flare-ups, the Board finds a 20 percent rating is appropriate. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, the Board notes that the Veteran has evidence of muscle spasm, guarding, abnormal gait, and mild scoliosis. 

To receive a rating in excess of 20 percent under the General Rating Formula, there must be evidence of forward flexion of 30 degrees or less or ankylosis. The Board finds the evidence does not support this severity of limitation, even when considering pain, weakness, excess fatigability, or incoordination. There is no evidence of ankylosis. Physical examination shows some range of motion in the lumbar spine.

The Veteran has been diagnosed with IVDS, but the evidence does not support a higher rating under DC 5243. Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71, DC 5243, Note 1. The Veteran and his representative have not contended, nor does evidence support, that the Veteran has had physician-prescribed bed rest to this extent. 
The Veteran has reported daily pain, inability to bend or twist, limitations with walking and standing for extended periods, popping and clicking of the back, flare-ups with temperature and weather changes, and trouble sleeping. These physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. As for pain and flare-ups, under DeLuca, the Board took these into consideration when evaluating the Veteran's back disability. 

Resolving reasonable doubt in the Veteran's favor, the Board finds a rating of 20 percent, but no greater, for the Veteran's service-connected back disability. 

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased disability rating of 20 percent, but no greater, for DDD of the thoracolumbar spine is granted, subject to the regulations governing the payment of monetary awards. 


REMAND

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board finds the June 2013 VA examinations evaluating the left knee, neck, and bilateral feet to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
In regard to the claim for an increased rating for the left knee, the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016). Upon review of the June 2013 examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. 

In regard to the claim for an increased rating for the neck, the Veteran contends the examiner did not address the additional limitations he experiences during flare-ups. The Board agrees, as an adequate medical opinion must consider all relevant evidence of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner did not address the Veteran's lay statements regarding his neck flare-ups. 

In regard to the Veteran's claim for a rating in excess of 10 percent for bilateral plantar fasciitis with calcaneal spurs and mild osteoarthritis, it is necessary to obtain a medical opinion to determine if the symptoms of his bilateral plantar fasciitis with calcaneal spurs and mild osteoarthritis are separate and distinct from the symptoms attributable to his bilateral lower extremity peripheral neuropathy. The Board is not permitted to assign a higher rating for symptoms that are duplicative of or overlapping with the symptomatology rated under another condition. See Esteban v Brown, 6 Vet. App. 259, 262 (1994). To award a higher rating criteria under DC 5284, other foot injuries, VA must find moderately severe to severe symptoms that are separate and distinct from the Veteran's already service-connected bilateral lower extremity peripheral neuropathy, rated at 20 percent for each foot. As the Board is prohibited from making conclusions based on its own medical judgment, additional development is needed prior to adjudication of the claim on appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Finally, with respect to the increased initial rating claim for headaches, as was noted in the Introduction, the Veteran filed an NOD with the March 2015 rating decision that addressed that issue. As the AOJ has not issued an SOC in this matter, it must be remanded with instructions to the AOJ that the issue remains pending in appellate status and requires further action.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). The Veteran is also advised that his claim for an increased initial rating for his headaches is not before the Board at this time, and will be before the Board only if he files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1. 	Issue an appropriate SOC addressing the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for headaches, to include tension headaches, migraine headaches, mixed syndrome headaches, cluster headaches, and sinus headaches. The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, he must submit a timely substantive appeal. If he timely perfects an appeal in this matter, the case should be returned to the Board.

2. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left knee, neck, or bilateral feet, which is not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3. 	Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from June 2016 to the present).  

4. 	After the above records development is completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee condition. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the bilateral knees (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. 	After the completion of steps 2 and 3, schedule the Veteran for a VA examination to determine the current severity of his service-connected neck condition. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide range of motion studies for the cervical spine. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should discuss the Veteran's flare-ups and neck spasms (see February 2015 statement).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. 	After the completion of steps 2 and 3, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral foot condition. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If possible, please differentiate between foot symptomatology that is attributable to the Veteran's service-connected plantar fasciitis with calcaneal spurs and mild osteoarthritis, and foot symptomatology that is attributable to the Veteran's service-connected bilateral lower extremity peripheral neuropathy. 

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Upon completion of the VA examinations, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

8. Upon completion of the above actions, readjudicate the claim. If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his representative the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


